Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/22/2022 presents claims 1, 16 and 22 as amended.  Accordingly, claims 1-22 stand pending examination.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b).
The amendment to claim 22 is sufficient in overcoming the previously indicated grounds of rejection for the same under 35 USC 103.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant traverses, with respect to claim 1, in that:
Sakoda does not disclose at least the limitation "wherein the electrode is shrouded by the collet when the collet is in its advanced position, and the electrode is exposed from the collet when the collet is in its retracted position."

Instead, Sakoda discloses that the electrically conductive second collet member 22 is not exposed when in its retracted position, as illustrated by Figure 12 thereof. More particularly, Sakoda discloses that "the piston rod 21 which has the second collet member 22 at its tip (and the piston 19) will be retracted to the start position inside the air cylinder 11, and will have opened the stud feed path 27 inside the receiver." See Figure 12 and paragraph [0037] of Sakoda. Accordingly, Sakoda does not disclose, teach or suggest at least the limitation "wherein the electrode is shrouded by the collet when the collet is in its advanced position, and the electrode is exposed from the collet when the collet is in its retracted position," as recited by amended Claim 1. Therefore, amended independent Claim 1 is not anticipated by Sakoda.”

	In response, the examiner respectfully disagrees. Applicant’s traversal does not appear to address the rejection as it is articulated.  That is, the reference to the “electrode holder” and “electrode” referring to elements that the claimed collet assembly works upon in its intended use.
However, adopting Applicant’s analysis of Sakoda, mapping electrically conductive collet member 22 as referring to the electrode, the examiner notes that in Figure 12, collet member 22 is, at least partially, exposed.  Here, the plain and ordinary meaning of “exposed” consistent with the specification is “to make visible” (www.thefreedictionary.com/exposed, 2nd definition, verb, viewed on 09/02/2022) or “not concealed, displayed for viewing” (www.thefreedictionary.com/exposed, 1st definition, adj., viewed on 09/02/2022).  Still further, “expose” is defined as “to cause to be visible or open to view” (www.merriam-webster.com/dictionary/expose).

    PNG
    media_image1.png
    392
    761
    media_image1.png
    Greyscale

	Figure 12 of Sakoda shows collet member 22 in its retracted position.  In this retracted position, collet member 22 is at least partially exposed in that it is visible or open to view from the annotated opening in cover 18.

    PNG
    media_image2.png
    254
    449
    media_image2.png
    Greyscale

	Additionally, Figure 9 of Sakoda shows collet cover 18 including slots 49 which also provide some exposure to the retracted collet member 22.
	For such reasons as detailed above, the examiner maintains that Sakoda teaches the claimed limitation.
Applicant’s arguments with respect to claim 22 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 was filed after the mailing date of the Non Final on 02/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08/22/2022.  These drawings are accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakoda (U.S. Publication 2005/0023252).
Regarding claim 1, Sakoda teaches a collet assembly (Figs. 4, 7, and 12-14), comprising 
an actuator (air cylinder 11); and 
a collet (collet 22, which holds stud 14-para. 0030) connected to the actuator (11), the collet assembly being adapted to be installed on an external electrode 5holder (both 22 and actuator 11 are installed on receiver 15, which “is formed in a tubular shape of an electrically conductive material,” para. 0031, and in which “a welding current is supplied either directly to the receiver or through the air cylinder to the receiver 15” in order to weld stud 14-para. 0039) (Here, the “electrode holder” is recited as the intended use of the collet assembly, rather than a structural limitation. That is, the collet assembly merely needs to have associated structure that would allow the assembly to be installed on an electrode holder. Here, the collet 22 is connected to the actuator 11 via piston 19, rod 21, etc. and actuator 11 is connector to receiver 15 via aft part 23 with Figures 4 and 12-14 showing the use of fasteners for connecting 23 and 11.  Accordingly, Sakoda teaches sufficient structure for the collet assembly to be installed on an electrode holder), the collet (22) being moveable by the actuator from 

    PNG
    media_image3.png
    495
    773
    media_image3.png
    Greyscale

an advanced position, in which the collet is adapted to grip a fastener (Fig. 14) (para. 0039; “When compressed air is further supplied to the air cylinder 11, the piston 19 and the piston rod 21 move in the direction of the tip, as diagrammed in FIG. 14, and the second collet member 22 that accommodates and holds the shank 53 of the stud 14 moves inside the first collet member 17 to the tip end with the flange 51 that is in the flange edge carrying space 54 to the fore. In the second collet member 22, because the stop pin 37 extends from the piston rod 21, the stud shank 53 will not be admitted inside the second collet member 22 more than a certain length, but will be held with the flange 51 protruding a prescribed length. Meanwhile, the piston 19 moves as is to the stroke end, wherefore the second collet member 22 at the tip of the piston rod 21 will push the flange 51, of the stud 14 being held, so that it pushes apart the wall of the tip part 46 of the collet cover 18. The stud 14, as a consequence thereof, is held mechanically and securely, and inserted into the first collet member 17 inside the collet cover 18 with the shank 53 electrically connected to the second collet member 22, in such condition that the flange 51 protrudes a certain length from the tip part 46 of the collet cover 18. In this manner, the studs 14 are automatically loaded in an appropriate attitude at the tip of the welding gun 10.”), and 
a retracted position (Fig. 12), in which at least a portion of the collet (22) is retracted into the actuator (11) (para. 0039; “…the electrically conductive collet cover 18, the electrically conductive first collet member 17, the electrically conductive second collet member 22, and the electrically conductive receiver 15 make electrical contact. Therefore, if a welding current is supplied either directly to the receiver 15 or through the air cylinder 11 to the receiver 15, welding to the stud 14 will become possible.”) to enable an electrode attached to the electrode holder to engage the fastener (as detailed above, such limitation is regarded as the intended use of the claimed collet assembly.  That is, the collet assembly merely requires the necessary structure to be able to be installed on an external electrode holder having an electrode and does not require the inclusion of the electrode holder or the electrode), and in which the collet is adapted to release the fastener (Para. 0040; “After the welding of the stud 14 is finished, the compressed air at the back side of the piston 19 in the air cylinder 11 is exhausted, and compressed air is supplied to the front side of the piston 19. Thereby, the piston 19 is returned to its original position, and the second collet member 22 at the tip of the piston rod 21 is also returned to the position indicated in FIG. 12.” See also paragraph 0037.  Here, once welding is completed, the collet 22 is retracted back to the position shown in Figure 12 and the stud 14 is released.),
wherein the electrode is shrouded by the collet when the collet is in its advanced position, and the electrode is exposed from the collet when the collet is in its retracted position (such limitation does not provide a structural distinction over the collet assembly of Sakoda, which is taught as being movable from an advanced position and a retracted position and gripping and releasing a fastener, respectively.  The inclusion of the external electrode holder and electrode is considered to correspond to the intended use, or manner of operating the collet assembly.  Furthermore, the external electrode holder and electrode are claimed as components in which the claimed collet assembly is intended to be installed on, which correspond to the material or article worked upon by the claimed collet assembly.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115.).  

    PNG
    media_image4.png
    344
    672
    media_image4.png
    Greyscale

Regarding claim 2, Sakoda, as applied to claim 1, teaches each claimed limitation and further teaches wherein the collet (22) includes (fig. 7) an elongated shank portion (21) and a plurality of collet fingers extending from the shank portion, the plurality of collet fingers being sized and shaped to grip the fastener when the collet is in its advanced position (para. 0032; “the tip of the second collet member 22, a plurality of divided channels 34 which extend in the axial dimension is formed so as to elastically hold the shank of the stud 14, and a taper 35 is formed to make it easy to pick up the end of the stud 14. The inner diameter of the second collet member 22 is formed so as to be either substantially the same as or slightly smaller than the outer diameter of the stud shank so as to accommodate and elastically hold the stud shank.”).  
Regarding claim 3, Sakoda, as applied to claim 2, teaches each claimed limitation, and further teaches wherein each of the plurality of collet fingers includes a gripping portion (taper 35).  

    PNG
    media_image5.png
    328
    489
    media_image5.png
    Greyscale

Regarding claim 4, Sakoda, as applied to claim 3, teaches each claimed limitation and further teaches wherein each of the gripping portions 20includes a tapered member (taper 35) that is tapered inwardly relative to a longitudinal axis of the collet (fig. 7).  

    PNG
    media_image6.png
    328
    489
    media_image6.png
    Greyscale

Regarding claim 5, Sakoda, as applied to claim 4, teaches each claimed limitation and further teaches wherein each of the gripping portions (35) includes a first gripping segment (“First” or outer portion of tapered segment 35) that extends from the tapered member outwardly 25relative to the longitudinal axis of the collet, and a second gripping segment (“Second” or inner portion of tapered segment 35) that26 ACTIVE 48692187v1Atty. Docket No. 17-117135 (PCT)extends from the first gripping segment inwardly relative to the longitudinal axis of the collet.  

    PNG
    media_image7.png
    601
    858
    media_image7.png
    Greyscale

Regarding claim 7, Sakoda, as applied to claim 5, teaches each claimed limitation and further teaches wherein the actuator (11) includes a housing (shown above, including tube portion, and respective rod end and piston end caps) having an upper end, a lower end opposite the upper end, and a central passage extending from the upper end to the lower end, and wherein the collet is positioned 10slidably within the central passage of the housing of the actuator (See annotated Fig. 12, above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda in view of Mauer (U.S. Patent 7262383).
Regarding claim 6, Sakoda, as applied to claim 2, teaches each claimed limitation except for wherein the collet includes a ring 5positioned around the plurality of collet fingers.  
Mauer teaches that it is known in the art of positioning and feeding a fastener (1:7-16; Figs. 1-3; fastener 2) for a clamp (5) to include a ring (9; 5:52-56) positioned around legs (7).
The advantage of combining the teachings of Mauer is that in doing so would provide a dynamic force (via the spring ring) to the legs of the clamp (6:9-13) such that the fastener is sufficiently held in position between the legs of the clamp (6:22-29) and in which the ring supplies a force to the legs of the clamp to close the clamp (3:33-35) (4:27-33; “In an advantageous specific embodiment of the invention the catching clamp has a spring for clamping the fastening element. With the aid of the spring the fastening element is clamped during catching and during pre-positioning for the positioning piston. The fastening element is caught securely because of the elasticity of the catching clamp induced by means of the spring”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakoda with Mauer, by adding to the collet fingers of Sakoda, with the teachings of Mauer, in order to provide a dynamic force (via the spring ring) to the fingers of the clamp (6:9-13) such that the fastener is sufficiently held in position between the fingers of the collet (6:22-29) and in which the ring supplies a force to the fingers to close the collet (3:33-35) (4:27-33; “In an advantageous specific embodiment of the invention the catching clamp has a spring for clamping the fastening element. With the aid of the spring the fastening element is clamped during catching and during pre-positioning for the positioning piston. The fastening element is caught securely because of the elasticity of the catching clamp induced by means of the spring”).
Claims 8-9, 11-14, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda in view of Schmitt (U.S. Patent 7053332).

    PNG
    media_image8.png
    519
    791
    media_image8.png
    Greyscale

Regarding claim 8, Sakoda, as applied to claim 7, teaches each claimed limitation including wherein the actuator includes a sleeve member having an inner sleeve positioned within the central passage of the housing of the actuator (as shown above). Sakoda is silent on wherein the collet includes an internal passage, and wherein the inner 15sleeve of the sleeve member of the actuator is positioned within the internal passage of the collet.  

    PNG
    media_image9.png
    461
    618
    media_image9.png
    Greyscale

Schmitt teaches that it is known in the art of stud welding (1:15-18 and 60-65; Fig. 2; stud 32 held by holder 52 driven by linear motion device 54) for an actuator (54) to include a sleeve member having an inner sleeve (as annotated above, considered to be the inner surface of actuator 54 that defines hole 58) positioned within the central passage (along axis 26) of the housing of the actuator, and wherein the holder (52) includes an internal passage (60), and wherein the inner 15sleeve of the sleeve member of the actuator is positioned within the internal passage of the holder (52) (7:33-36; “holder 52 has a blind hole 60 that is matched to the circular hole 58 such that an end of the holder 52 facing away from the component 34 forms a sleeve section 62 that is introduced into the circular hole 58.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakoda with Schmitt, by replacing the housing of the actuator and the structural cooperative relationship between the collet and actuator of Sakoda, with the teachings of Schmitt, in order to provide an actuator housing and stud holder arrangement that allows for said housing to accommodate at least a portion of the holder therein during retraction, such that the overall size of the assembly (actuator and collet) is reduced.

    PNG
    media_image10.png
    371
    786
    media_image10.png
    Greyscale

Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation including the actuator (air cylinder 11 of Sakoda) being pneumatically driven.  
Sakoda further teaches that the “air cylinder 11 forms the aft part of the welding gun 10, accommodates the piston 19 inside so that it is movable, and is supplied with compressed air on the back side of the piston (right side in Fig. 4)” and that “in order to return the piston 19 to its original position, the compressed air at the back side of the piston is exhausted, and compressed air is supplied to the front side of the piston 19.” (para. 0032). Accordingly, Sakoda necessarily teaches the sleeve member including (indirectly attached) a cap attached to the upper end of the housing in order to supply compressed air.

    PNG
    media_image8.png
    519
    791
    media_image8.png
    Greyscale

Regarding claim 11, the primary combination, as applied to claim 9, teaches each claimed limitation including wherein the sleeve member is integral 25with the housing (Sakoda, as detailed above).  
Regarding claims 12-13, the primary combination, as applied to claim 9, teaches each claimed limitation including wherein the cap includes an advance port in communication with the central passage of the housing for providing pneumatic air pressure for advancing the collet to its advanced position and 5wherein the cap includes a return port in communication with the central passage of the housing for providing pneumatic air pressure for retracting the collet to its retracted position (Para. 0032 of Sakoda; in order for the compressed air to be supplied to the respective back and front sides of piston 19, an advance port and a return port are necessarily present).  
Regarding claim 14, the primary combination, as applied to claim 13, teaches each claimed limitation.
Schmitt further teaches wherein the collet (holder 52) includes a sensor 10member (code reader 78), and wherein the actuator includes a sensor (linear coding 76) located proximate to the upper end of the housing for sensing an alignment of the sensor member of the collet with the sensor when the collet is in its retracted position (7:52-59; “ a code reader 78 that is rigidly attached to the welding head 50 passes over a linear coding 76 on the holder 52. The code reader 78 thus provides an actual position signal 80 to the control unit 68. The control unit 68 compares the actual signal 80 with a target signal 82 and outputs a positioning signal 84 to the power supply 66.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakoda with Schmitt, by adding to the actuator and collet of Sakoda, with the teachings of Schmitt, in order to provide means for determining the position of the collet during weld processing.
Regarding claims 15-17, the primary combination, as applied to claim 8, teaches each claimed limitation except for explicitly wherein the electrode holder is positioned 15within the inner sleeve of the sleeve member (claim 15), wherein the electrode holder includes an adapter shaft, the electrode being attached removably to the adapter shaft (claim 16), and wherein the electrode is a welding electrode (claim 17).  
However, as detailed in claim 1 above, the “electrode holder” limitation is recited as the intended use of the collet assembly, rather than a structural limitation. That is, the collet assembly merely needs to have associated structure that would allow the assembly to be installed on an electrode holder and the electrode holder is not positively recited as a structural limitation.  Claims 15-17 merely limit and/or further define the features of the electrode holder/electrode without positively reciting such as structures of the claimed collet assembly (For instance, “A collet assembly comprising: an electrode holder, an electrode…”).  Accordingly, the limitations recited in claims 15-17 do not further limit the structure of the collet assembly and are not considered to provide a patentably distinction over the prior art of record.
Regarding claim 18, the primary combination, as applied to claim 17, teaches each claimed limitation except for explicitly wherein 25the fastener is a rivet.  
However, the fastener is recited as the material/article worked upon by the claimed collet assembly.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115.  Accordingly, the fastener being a rivet does not provide a patentable distinction over the prior art of record.
Regarding claim 19, the primary combination, as applied to claim 17, teaches each claimed limitation including wherein the fastener is a stud (Sakoda, paragraph 0030, stud 14).  
Regarding claim 21, the primary combination, as applied to claim 13, teaches each claimed limitation including wherein the advance port and the return port are further adapted to release the pneumatic air pressure to enable the collet to 10move freely within the actuator relative to the inner sleeve between the advanced position of the collet and the retracted position of the collet (no additional structure is recited, nor required by the claim.  Sakoda teaches, in para. 0032, that “air cylinder 11 forms the aft part of the welding gun 10, accommodates the piston 19 inside so that it is movable, and is supplied with compressed air on the back side of the piston (right side in Fig. 4)” and that “in order to return the piston 19 to its original position, the compressed air at the back side of the piston is exhausted, and compressed air is supplied to the front side of the piston 19.” Sakoda teaches that the advance and return ports allow for the release of air pressure. This release would allow the collet to move freely as claimed.  See MPEP 2114).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda in view of Schmitt (U.S. Patent 7053332), and in further view of Kondo (U.S. Patent 4267425).
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation including the actuator being pneumatically driven and having a cap (see Sakoda, above).
Sakoda does not explicitly or implicitly disclose the cap being attached removably to the upper end of the housing.

    PNG
    media_image11.png
    545
    678
    media_image11.png
    Greyscale

Kondo teaches that it is known in the art of stud welding (1:5-7) (fig. 1; collet 44 driven by pneumatic cylinder 58) for the cap (2:46-55; “Both front and rear ends of the cylinder 58 are respectively connected by hoses 82 via nipples 80 to connectors 84 that are respectively secured to the body housing 10. These connectors are connected to a suitable pressure fluid source (not shown) via suitable valve means. Accordingly, when a pressurized fluid (usually, the air) flows into the cylinder 58 on the front side of the piston 66, the piston moves backward and when the pressurized fluid flows into the cylinder on the back side of the piston, the piston moves forward.”) (Here, the cap of Kondo includes advance and return ports for advancing and retracting piston 66) to be attached removably (via fasteners indicated above) to the upper end of the housing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakoda, as modified by Schmitt, with Kondo by modifying the cap and housing attachment of Sakoda, with the teachings of Kondo, for in doing so would be an obvious engineering choice to those of ordinary skill in the art. “The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” MPEP 2144.04-V-C.  In this case, providing a removable cap to the housing would allow for disassembly such that the cap (and any component(s) between the cap and housing, including advance and return ports) could be replaced if needed.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda in view of Schmitt and in further view of Stevenson et al. (U.S. Publication 2007/0271764), hereinafter Stevenson.
Regarding claim 20, the primary combination, as applied to claim 8, teaches each claimed limitation except for wherein the inner sleeve includes a free end having a beveled surface and positioned within the central passage of the housing proximate to the lower end of the housing, and wherein when the collet is moved from 5its advanced position to its retracted position, the tapered members of the collet engage the beveled surface of the inner sleeve.  
Stevenson teaches that it is known in the art of positioning and installing fasteners (para. 0002) (Figures 1-2; fastener 18; collet 54 including jaws 56/58) for an inner sleeve (52) to include a free end having a beveled surface (annular cam surface 85-para. 0021) and positioned within the central passage of the housing proximate to the lower end of the housing (Fig. 2), and wherein when the collet is moved from 5its advanced position (fig. 1) to its retracted position (fig. 2), the tapered members (cam surfaces 81/83 of jaws 56/58) of the collet (54) engage the beveled surface of the inner sleeve (para. 0021; “The jaws 56 and 58 have cam surfaces 81 and 83 at their outer sides that bear upon a mating annular cam surface 85 of the collet sleeve 52. These cam surfaces act in manner to cause the jaws 56 and 58 to be lifted upwardly with the collet sleeve and also urge the jaws 56 and 58 inwardly to securely grip the mandrel stem 38 so that the mandrel stem 38 is lifted in unison with the collet sleeve 52, the jaws 56 and 58, and the drive shaft 62.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakoda, as modified by Schmitt, with Stevenson, by adding to the inner sleeve and the cooperative relationship between the tapered members of the collet during advancing and retracting of Sakoda, with the teachings of Stevenson, in order to provide mating surfaces that actuate the collet during the advancing and retracting movement.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (U.S. Patent 4789768) in view of Kondo (U.S. Patent 5688414).
Regarding claim 22, Tobita teaches in combination, a welding gun (Figures 1-3; projection welder; Abstract) having an electrode holder (shown in Figure 3, as annotated), an electrode (4) attached to the electrode holder, and an electrode cap attached to the electrode holder, and 

    PNG
    media_image12.png
    741
    503
    media_image12.png
    Greyscale


a clamp assembly, comprising an actuator (2:13-27; “The two arms 18 are moved to a closed position by the biasing force of a spring 21 to allow the nut 7 to be guided to the forward end of the upper electrode 4, so as to prevent the splaying movement of the arms 18 from interfering with the downward movement of the upper electrode 4. To enable the arms 18 to move pivotally to an open position, the supply head rod 3 is provided with a cam plate 22, as shown in FIG. 3, which moves downwardly to move the two arms 18 to an open position against the biasing force of the spring 21”), and a clamp (catching clamp 16 having catcher arms 18) connected to the actuator, the clamp assembly being installed on the electrode holder (Figs. 1-3), the clamp being moveable by the actuator from an advanced position (Fig. 3; shown by solid lines, in which the clamp engages nut 7), in which the clamp is adapted to grip a fastener (7)), and a retracted position (Fig. 3; indicated by the dotted lines in which the arms 18 are swung open, releasing nut 7), to enable the electrode (4) to weld the fastener (7) to an external work piece (24), and in which the clamp is adapted to release the fastener (7), wherein the electrode (4) is shrouded by the clamp when the clamp is in its advanced position (As shown in Figure 3 in the solid line configuration where arms 18 are closed and gripping nut 7.  In this position electrode 4 is shrouded, or concealed, by arms 18), and the electrode is exposed from the clamp when the clamp is in its retracted position (As shown in Figure 3 in the dotted line configuration where arms 18 are open, releasing the nut 7, and electrode 4 engages the nut 7.  In this position, electrode 4 is, at least, partially exposed from the arms 18).
Tobita is silent on the clamp (16) being a collet where at least a portion of the collet is retracted into the actuator in the retracted position.
Kondo teaches that it is known in the art of welding devices for welding a fastener to a workpiece; 1:5-10) (Figures 1-4; fastener 13 for welding onto workpiece 25) for the fastener (13) to be gripped by a collet (7) (2:62-65; “The inner side of the bore 15 of the collet 7 is provided with a resilient gripper 16 to resiliently grip the shank 24 of the stud 13. “) and for the collet (7) to be movable, via an actuator (piston 18 and cylinder 20, including the housing surrounding the same) (3:4-14; “FIG. 1 illustrates that the piston 18 is at a retracted position. In this retracted position, the collet 7 is also at a retracted position so that the end surface 12 is retracted behind the rear side of the opening of the adapter 6. When compressed air is introduced from the pipe 21, the piston 18 moves to the left in FIG. 1. Consequently, the collet 7 is moved to a projecting position that the end of the collet protrudes from the outer tube 1, so that the stud end 26 comes in contact with a panel 25 to urge the end surface 12 of the collet 7 against the rear side of the flange 14 of the stud 13.”), between an retracted position (Fig 1-3) and an advanced position (Fig. 4).  Kondo further teaches that at least a portion of the collet is retracted into the actuator in the retracted position (Figure 1.  Collet 7 is retracted into the housing of the actuator, for instance the space between 6a and cylinder 20).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tobita with Kondo, by replacing the clamp and the pivoting motion of the clamp of Tobita, moving from an advanced/closed position and a retracted/open position, with the teachings of Kondo, in order to a means for sufficiently gripping the fastener such that a sufficient contact area is allowed between the rear side of the fastener and the collet end (1:34-40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761